DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the communication filed 2-8-21.
Claims 11, 12, 17, 22, 23, 25, 39, 40, 49, 50, 52-60 are pending in the instant application.

Election/Restrictions
Claims 40, 49, 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2-8-21.
Applicant’s election without traverse of Group II, SEQ ID No. 43, claims 11, 12, 17, 22, 23, 25, 39, 52-60, SEQ ID No. 43, Huntington’s disease in the reply filed on    is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

s 22, 23 and 25 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 22, 23 and 25 are rejected under 35 U.S.C. 101 because they encompass a cell in an organism, including a human.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 17, 22, 23, 25, 39, 52-60 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not 
The breadth of the claims:
The claims are broadly drawn to compositions for treating a subject for a disease characterized by a gain of function mutant protein comprising an RNAi agent comprising a first strand comprising about 16-25 nucleotides homologous to a region of a gene encoding a gain-of-function mutant protein, said region comprising an allelic polymorphism, and a second strand comprising about 16-25 nucleotides complementary to the first strand, wherein the RNAi agent directs target-specific cleavage of a mRNA transcribed from the gene encoding the mutant protein, which polymorphism is optionally selected from the group consisting of P1-P5 and P6-P43, which first strand is optionally identical to the polymorphic target sequence, which polymorphic region optionally comprises a heterozygous single nucleotide polymorphism (SNP) having an allelic frequency of at least 35% in a sample population, wherein the RNA silencing agent is capable of directing RNA silencing of said mRNA, or which RNA silencing agent optionally comprises an antisense strand or a variant thereof having sufficient complementarity to SEQ ID NO: 43 to direct target-specific cleavage or translational repression of the Htt mRNA, and/or which RNA silencing agent optionally comprises an engineered RNA precursor between 15 and 50 base pairs in length, and/or at least one internal bulge.  
The uncertainty of the ability of siRNA to inhibit expression of a target gene has been well documented in the prior art. See, for example, Tuschl et al, WO 02/44321 at pages 48-50 (See IDS filed 3-27-2020): 


See also Holen et al (Nucleic Acids Res., Vol. 30, No. 8, 1757-1766 (2002))(See IDS filed 3-27-2020) at p. 1757:
In the present study, several siRNAs synthesized against different sites on the same target mRNA... demonstrated striking differences in the silencing efficiency. Only a few of the siRNAs resulted in a significant reduction in expression...

The specification, prior art and claims do not adequately describe the expansive genus of compounds claimed, and further whereby treatment is provided in a subject.  
Teachings in the Specification:
The specification teaches the in vitro inhibition of expression of mutant htt in Drosophila lysates, the optimization of RNAi knockdown of a few siRNA constructs targeting genes encoding mutant htt protein in vitro in HeLa cells, as well as teaching the in vivo inhibition of a mutant htt gene in 2 mice using unspecified siRNA, wherein no deterioration of motor impairment was observed from day 67-74. The specification also teaches the optimization of siRNA against a subset of htt SNPs, wherein siRNA were tested in vitro which specifically targeted the genomic positions RS363125 and RS362331, under the conditions described on page 92 of the instant specification.
Unlike other types of autosomal dominant diseases, Huntington’s disease does not contain a point mutation e.g,, a single nucleotide change. Therefore, the strategy to design siRNA directed against a point mutation in the disease allele cannot be implemented. Instead, the present invention directs designed siRNAs against polymorphisms in the Huntingtin gene, of which there are about 30 available in Gen Bank…

Each siRNA was tested using a cell-based in vitro luciferase reporter assay…

Target RNAs are used at 5 nM concentration so that reactions are mainly under single-turnover conditions. Target cleavage under these conditions is proportionate to siRNA concentration.

In RS363125 (predicted high discriminator), 80% knockdown was achieved at 0,5 nM siRNA for a siRNA having a guide strand perfectly complementary to a target mRNA containing the polymorphic adenosine (“A”) SNP allele of the target SNP site from hunting tin, but containing a mismatch with a non-target mRNA containing the corresponding cytosine (“C”) SNP allele of the heterozygous RS363125 SNP site (Figure 10A), A single nucleotide mismatch effectively discriminated between both alleles of this SNP as the siRNA did not achieve the same level of knockdown of non- target (“mismatched”) mRNA, even at up to 20 nM siRNA (Figure 10B). In contrast, an siRNA having perfect complementary to the “C” SNP allele and a mismatch with the “A” SNP allele of the RS363125 SNP site (Figure 11 A) was effective in achieving discriminatory RNAi in favor of the “C” SNP allele (Figure 1 IB).

Similar findings applied to the RS362331 polymorphism. The sequences of the 21-mer siRNAs targeting each SNP allele (“C” or “U”) of the RS362331 polymorphism are depicted in Figure 8A (SEQ ID NO: 34 sense; SEQ ID NO: 35 anti-sense) and Figure 9A (SEQ ID NO: 38 sense; SEQ ID NO: 39 anti-sense). Each siRNA is perfectly complementary to the targeted SNP allele, but contains a mismatch with the non-targeted SNP allele at position 10 of the guide strand (P10).

[Emphases added][Citations omitted].
The specification does not teach a representative number of species of the broad genus of compounds claimed.  The scope of the claims includes numerous structural variants, and the claimed genus is highly variant because a significant number structural differences between genus members is permitted. Concise structural features that could distinguish compounds from others in this broad genus are missing from the disclosure.
The specification fails to teach or adequately describe a representative number of species in the broadly claimed genus such that the common attributes or characteristics concisely identifying members are exemplified. The general knowledge and level of skill in the art do not supplement the omitted description 
Thus, Applicant was not possession of the claimed genus of therapeutic agents claimed.
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351 (a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21 (2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371 (c) of this title before the invention thereof by the applicant for patent.
The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
s 11, 12, 17, 22, 23, 25 and 39 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by McSwiggen, J. (US 2006/0270623).
McSwiggen, J. (US 2006/0270623) teaches host cells and compositions comprising vectors comprising an siRNA between 16-25 nucleotides targeting a heterozygous single nucleotide polymorphism (SNP) with a gene encoding a gain-of-function mutant protein, wherein the SNP is optionally present at the genomic site RS362331 or RS362307 (see entire document, esp. ¶¶ 0257, 0258, 0538, Table 2 and claims 1-10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 11, 12, 17, 22, 23, 25, 39, 52-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacDonald et al (USPN 5,693,757) in view of McSwiggen, J. (US 2006/0270623).
	The claims are drawn to host cells and compositions comprising vectors comprising an siRNA between 16-25 nucleotides targeting a heterozygous single nucleotide polymorphism (SNP) with a gene encoding a gain-of-function mutant protein, or optionally comprising an RNA silencing agent targeting SEQ ID NO: 43 and comprising an engineered RNA precursor between 15 and 50 base pairs comprising an antisense strand or a variant thereof having sufficient complementarity to SEQ ID NO: 43, a sense strand or a variant thereof that is substantially complementary to the antisense strand, which vector optionally further comprises an RNA Polymerase II or III promoter, and which siRNA construct is optionally conjugated to a lipophilic moiety optionally comprising a cholesterol moiety.
MacDonald et al (USPN 5,693,757) teach isolated host cells, vectors and pharmaceutical compositions comprising antisense between 15 and 25 bases specifically targeting SEQ ID No. 43 (see esp. the Abstract, Summary of Invention, ¶¶ 46, 47 and 66, SEQ ID No. 24). 

Qy         19 CUUCAACGCUAGAAGAAC 36

Db          1 CTTCAACGCTAGAAGAAC 18

McSwiggen, J. (US 2006/0270623) teaches host cells and compositions comprising vectors comprising an siRNA between 16-25 nucleotides targeting a heterozygous single nucleotide polymorphism (SNP) with a gene encoding a gain-of-function mutant protein, wherein the SNP is optionally present at the genomic site RS362331 or RS362307, which vector optionally comprises an RNA Polymerase II or III promoter, and which siRNA construct is optionally conjugated to a lipophilic moiety optionally comprising a cholesterol moiety (see entire document, esp. the Abstract, ¶¶ 0001-0011, 0094-0096, 0115, 0257, 0258, 0467, 0538, 0539, Tables 2 and 3, claims 1-10).
It would have been obvious to design and optimize an inhibitory oligonucleotide specifically targeting SEQ ID No. 43, or specifically targeting a heterozygous single nucleotide polymorphism (SNP) with a gene encoding a gain-of-function mutant protein because the prior art had disclosed inhibitory oligonucleotides specifically targeting SEQ ID No. 43, and McSwiggen had previously disclosed host cells and compositions comprising vectors comprising an siRNA between 16-25 nucleotides targeting a heterozygous single nucleotide polymorphism (SNP) with a gene encoding a gain-of-function mutant protein, wherein the SNP is optionally present at the genomic site RS362331 or RS362307, which vector optionally comprises an RNA Polymerase II or III promoter, and which siRNA construct is optionally conjugated to a lipophilic moiety optionally comprising a cholesterol moiety.  One of skill in the art at the time of the invention, or at the time of filing, would have been motivated to provide the addition of 
For the aforementioned reasons, the instant obviousness rejection is proper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 12, 17, 22, 23, 25 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,434,943. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to host cells and compositions comprising vectors comprising an siRNA between 16-25 nucleotides targeting a heterozygous single nucleotide polymorphism (SNP) with a gene encoding a gain-of-function mutant protein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
4-7-21

/JANE J ZARA/Primary Examiner, Art Unit 1635